                                                                 Case Number:21-000122-CI
           Case 8:21-cv-00678-KKM-SPF Document 1-2 Filed 03/22/21 Page 1 of 15 PageID 19
Filing #   119327920 E-Filed 01/08/2021 04:16:04 PM




                          IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
                                       IN AND FOR PINELLAS                     COUNTY, FLORIDA
                                                                   CIVIL DIVISION


           STEPHANIE KLEIN,                on   behalfof
           herselfand all others     similarly
           situated,

                  Plaintiff


           V.                                                                    Case No:


           RECEIVABLE MANAGEMENT                                                 CLASS REPRESENTATION
           GROUP, INC,                                                           JURY TRIAL DEMANDED


                  Defendant.


                                                             i


                                                         CLASS ACTION COMPLAINT


                   COMES          NOW, Plaintiff,           STEPHANIE KLEIN                ("Ms.   Klein"   or   "Plaintiff'), by   and


           through the undersigned counsel, on behalfofherself and all others similarly situated, and pursuant

           to Rules    1.190(a)   and 1.220 ofthe Florida Rules of Civil Procedure hereby files this Class Action


           Complaint against Defendant, RECEIVABLE MANAGEMENT GROUP, INC. ("Defendant"))                                             ,,




           and in support thereof states            as   follows:


                                                                      Introduction


                   1.        This is   a   class action       brought pursuant to Rule       1.220 of the Florida Rules of Civil


           Procedure    against   Defendant for its routine and             systematic violations     of the Fair Debt Collection


           Practices Act, 15 U.S.C.             §    1692 et seq.       ("FDCPA"). Specifically, Defendant routinely                and


           systematically engages in the practice of overshadowing a consumer's right to dispute and request

           verification of   an   alleged debt           within the   30-day time period pursuant to        15 U.S.C.    § 1692g(b).

           Plaintiff requests that the          practices        of Defendant described below be declared to violate the



                                                                  Class Action Complaint
                                                     Klein v. Receivable Management Group, Inc.
                                                                       Page 1 of 12


***ELECTRONICALLYFILED 01/08/2021 04:16:01 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case 8:21-cv-00678-KKM-SPF Document 1-2 Filed 03/22/21 Page 2 of 15 PageID 20




FDCPA and that she and the class members be awarded statutory damages payable                                   by Defendant

accordingly.Alternatively, in the event that class certification is unavailable,the Plaintiff's claims

are   asserted in her individual         capacity on a non-class basis against Defendant.

                                           Jurisdiction, Venue, and Standing

         2.           This Court has          jurisdiction pursuant        to Section   26.012(2)(a),     Florida   Statutes,

because this is       an   action for damages that exceeds         $30,000.00 exclusive ofinterest, attorneys' fees,

and costs.


          3           This Court also has         jurisdiction    over     the Plaintiffs'    declaratory judgment     claim


pursuant       to   Section 86.011, Florida Statutes, and               over   the Plaintiff's     injunctive    relief claim


pursuant to Section 26.012(3), Florida Statutes.

         4.           Venue is also proper in Pinellas           County,     Florida as   a   substantial part of the events


or   omissions      giving rise to the     claims occurred in this         County.
                      66

          5.           In   determining whether an intangible harm constitutes injury in fact, both history

and the judgment of Congress play importantroles."                      *okeo, Inc. v. Robins, 136        S. Ct. 1540,1549,


194 L. Ed. 2d 635            (2016), as    revised    (May 24, 2016). Congress is             "well   positioned to identify

intangible harms that meet minimum Article III requirements," thus "Congress may 'elevatlel                               to


the status of legally cognizableinjuries concrete, de facto                   injuries that were previously inadequate

in law."' Id.       (quoting Lujan v. Defy of Wildl#e, 504 U.S. 555, 578 (1992)).
                      66                                                                                    '
          6.           Without the      protections ofthe FDCPA, Congress determined, the Lelxisting                    laws


and    procedures          for   redressing   these   injuries   are
                                                                       inadequate to protect          consumers."' Lane    v.




Bayview Loan Servicing LLC, No.                  15 C     10446,2016 WL 3671467, at *3 (N.D. Ill. July 11, 2016)

(quoting       15 U.S.C.         § 1692(b)). Thus,    a   failure to honor     a   consumer's right under the FDCPA


constitutes an       injury      in fact for Article III    standing.   See id. at *3     (holding that    a consumer   "has



                                                      Class Action Complaint
                                          Klein v. Receivable Management Group, Inc.
                                                            Page 2 of 12
Case 8:21-cv-00678-KKM-SPF Document 1-2 Filed 03/22/21 Page 3 of 15 PageID 21




alleged a sufficiently      concrete   injury because he alleges that LDefendantl           denied him the      right to

information due to him under the           FDCPA"); see also          Church   v.   Accretive Health,   Inc.,   No. 15-


15708,2016 WL 3611543, at *3 (llth Cir. July 6, 2016) (holding that consumer's § 1692g claim

was   sufficientlyconcrete to satisfy injury-in-factrequirement).
                  66

         7.        The     Supreme   Court has held time and         again that the violation of a statutory right

to receive information one is entitled to receive creates a concrete                    injury   sufficient to confer


standing on a plaintiff." Zia v. CitiMortgage, Inc., 210 F. Supp.               3d 1334,1343 (S.D. Fla.         2016).
                  66

         8         The FDCPA does create            an   informational      right which   did not exist   prior   to its



enactment, and that right is tied to the harm which          a consumer may          suffer if not provided with that


information.     Consequently, the deprivation of          that information is, in most cases, sufficient to


confer Article III      standing.   That   was   the law before      Spokeo, and that     law   was   not based on an


erroneous
              understanding ofArticle III like the one corrected by Spokeo, but by applicationofwell-

settled principles o f standing jurisprudence which Spokeo did not change (and, in fact, upon which


Spokeo relied)." Hagp        v.   Demers & Adams,        LLC   No.     2:11-CV-530, 2017 WL 1134408,              at *4


(S.D.   Ohio Mar.      27,2017).

         9-       "LNJumerous       other courts,    including    courts in this circuit and from around the


                                                                                                                         ..


country, have rejected Spokeo-based standing challenges in the                      context of FDCPA violations.



Neeley v. Portfolio Recoveiy Assocs., LLC, No. 115CV01283RLYMJD,2017 WL 3311045, at *2

                              Pogorzelskiivv. Patenaude& Felix APC,No. 16-C-1330,2017
ls.D.lnd. Aug. 1,1017) lcitingPogorzelski                                                                           WL


2539782, at *4,2017 U.S. Dist. LEXIS 89678, at *11 (E.D. Wis. June 12,2017)) (collectingcases).

                  66

         10.           Llven though actual monetary harm is             a   sufficient condition to show concrete


harm, it is not a necessary condition."Lane, 2016 WL                 3671467 at *4     (emphasis in original).




                                                 Class Action Complaint
                                     Klein v. Receivable Management Group, Inc.
                                                      Page 3 of 12
Case 8:21-cv-00678-KKM-SPF Document 1-2 Filed 03/22/21 Page 4 of 15 PageID 22




                                                                  Parties


          11.         Plaintiff, Ms. Klein,    was   and is   a   natural person   and, at all    times material hereto, is


an    adult,   a   resident of Pinellas    County, Florida,       and   a   "debtor"   or   "consumer"    as   defined   by   15


U.S.C.§        1692a   (3).

          12.         The   alleged violations described in the Complaint with respect to Plaintiff occurred

in Pinellas        County, Florida, and with respect to proposed Class             Members occurred throughout the


State of Florida.


          13.         At all times material hereto, Defendant was and is               a   business with its principal place


of   business in the state       of   GA, and its registered agent, Michelle H. Kappleman, located at                    18142


27th St,   Miramar, FL          33029.


          14.         At all times material hereto, Defendant was and is               a   "Debt Collector" as defined by


15    U.S.C.§ 1692a(6).

                                         RepresentativePlaintiff'sAHejzations

          15.         In   or   around October of 2019, Ms. Klein received medical treatment from


Radiology Associatesof Clearwater, which opened a unique account under her name ("Account").

          16.         Sometime thereafter, Ms. Klein encountered financial difficulties and fell behind


on    her payments towards the           Account, which incurred an alleged outstanding balance of $507.00

owed thereunder ("Debt").


          17.         The Account and Debt         were   then     sold, assigned, or        transferred to Defendant for


debt collection purposes          on   behalf of Radiology Associatesof Clearwater.


          18.         Defendant uses instrumentalities of interstate commerce or the mails in                     a   business


the   principal purpose ofwhichis the collection of any                 debts.




                                                  Class Action Complaint
                                         Klein v. Receivable Management Group, Inc.
                                                        Page 4 of 12
Case 8:21-cv-00678-KKM-SPF Document 1-2 Filed 03/22/21 Page 5 of 15 PageID 23




         19.      Defendant      regularly collects       or    attempts     to   collect, directly    or   indirectly,   debts


owed   or   due, or   asserted to be owed or      due, another.

         20.      On    or   around   January 9, 2020,          Defendant sent           a   letter in connection with the


collection of the Debt        ($507.00) to   Ms. Klein's home address in Pinellas                    County,   Florida. See


Exhibit A.


         21.      Defendant's January 9,2020 letter was its initial communication
                                                                    communicationwith
                                                                                nw    Plaintiffwith


respect to the Debt.

         22.      The first page of Defendant's               January 9,     2020    letter, however, represented            that


Defendant had         "recently received     a   payment from LMs. Kleinl's insurance company and the

remaining balance listed above L$507.001 is the balance due by you after insurance                             is   paid."   See


Exhibit A.


         23.        The first page of Defendant's             January 9,2020        letter then demands payment from


Ms. Klein by     stating: "Lilfyou would like to satisfy your balance or set up a payment arrangement

please   call   (844)   601-2486    or   (706)   568-4093. You may also                  log   onto our secure website to



complete     your payment transaction at                                            For your       convenience, we accept

VISA, MASTERCARD, and                 DISCOVER. If you wish to               charge this balance to your credit card,

please complete       the credit card form below and return to this office." See Exhibit A.


         24.      Defendant's January 9,2020 letter further represents that "Lylourprompt attention


to this matter is     appreciated."See Exhibit A.

         25.      The first page         of Defendant's            January 9,       2020        letter closes with      "ltlhis

communicationis         an   attempt to collect    a   debt   by   a   debt collector.       Any informationobtained will

be used for that       purpose," along     with   a    payment instruction          as   follows: "***Please detach the




                                                  Class Action Complaint
                                      Klein v. Receivable Management Group, Inc.
                                                        Page 5 of 12
Case 8:21-cv-00678-KKM-SPF Document 1-2 Filed 03/22/21 Page 6 of 15 PageID 24




lower   portion and return with your payment***" accompanyingthe                credit card form intended for


Ms. Klein to enclose payment payable to Defendant. See Exhibit A.


         26.    The second page of Defendant's              January 9,    2020 letter contained the notices


required in an initial communication
                                   nb
                                    by         15 U.S.C.    § 1692g(a). See    Exhibit A.


         27.    A true and correct copy ofthe Defendant's January             9,2020 letter is attached to this

                          ".   "
complaint as Exhibit

         28.    Defendant's demand for payment overshadowed Plaintiff's                      right to dispute    and


request verification of the Debt within the 30-day time period. See 15 U.S.C. § 16392g(b).

         29.    As Plaintiffis and was       currently unable to remit payment of the Debt,           Defendant's


January 9,2020 letter falsely caused Plaintiff confusion as to whether she had any right to dispute

or   request verification of the Debt when payment could not be made promptly.

         30.    As    a   direct   and    proximate     result     of Defendant's     January 9,       2020    letter


overshadowing Ms. Klein's right to dispute the Debt or request verification pursuant to 15                    U.S.C.


§ 1692g(b), Ms.   Klein did not    dispute the Debt or request verification of such Debt.

         31.    Among the rights provided by            15 U.S.C.     § 1692g(a) is   a   30-day period from the

consumer's receipt of the initial communicationin which the                consumer       may   dispute the   debt   or




request verification.

         32.    The   consumer must       dispute the   debt within 30    days from their receipt of the initial

communication in order for the FDCPA to                 require    the debt collector to obtain and send the


consumer verification
                          prior to continuing collection efforts.

         33.    If the    consumer       disputes   the debt after the      30-day period         from the initial


communicationhas
communication
            nh          expired, the   debt collector is not required to send the         consumer verification.




                                             Class Action Complaint
                                   Klein v. Receivable Management Group, Inc.
                                                    Page 6 of 12
Case 8:21-cv-00678-KKM-SPF Document 1-2 Filed 03/22/21 Page 7 of 15 PageID 25




                       Nature ofDispute and Facts Common to AH Class Members


           34.      Plaintiff repeats and              re-alleges each factual allegation above.

           35.      Defendant's January 9,2020 letter is based                     on a   form   or   template(the "Template").

           36.      It is   or was       the   policy        and   practice   of Defendant to     cause   letters in the form of


Exhibit "A" to be sent to           consumers           stating that Defendanthad "recentlyreceived a payment from

LMs. Kleinl's insurance company and the remaining balance listed                             above      L$507.001 is the balance
                                                  ..

due   by you after insurance is paid.

           37.      It is   or was       the   policy        and   practice   of Defendant to     cause   letters in the form of


Exhibit "A" to be sent to                consumers          including demands      for payment that state:      "Lilfyou would

like to    satisfy your balance or set up               a    payment arrangementplease call (844) 601-2486                or   (706)

568-4093. You may also               log    onto our secure website to              complete     your payment transaction at


                                    For        your         convenience,      we   accept VISA, MASTERCARD, and

DISCOVER. If you wish to                 charge this balance to your credit card, please complete the                   credit card

                                                       ..

form below and return to this office.


           38.      It is   or was       the   policy        and   practice   of Defendant to     cause   letters in the form of


Exhibit "A" to demand payment                     immediately by representing that: "Lylour prompt attention to
                                    ..

this matter is     appreciated.

           39.      It is   or was       the   policy        and   practice   of Defendant to     cause   letters in the form of


Exhibit "A"        demanding payment again by representing: "Ltlhis communicationis                                     an   attempt

to collect a debt by        a   debt collector. Any informationobtainedwill be used for that purpose,"                         along

with   a   payment instruction as follows: "***Please detach the lower portion and                             return   with your

            ***"
payment            accompanying the              credit card form intended for Ms. Klein to enclose payment


payable to Defendant.


                                                             Class Action Complaint
                                           Klein v. Receivable Management Group, Inc.
                                                                   Page 7 of 12
Case 8:21-cv-00678-KKM-SPF Document 1-2 Filed 03/22/21 Page 8 of 15 PageID 26




          40.      Defendant has sent more than         forty (40) collection letters based upon the Template

to individualsin the State of Florida in the year           prior to the filing       of this action.


                Count 1: Violation ofthe Federal Debt Coifection Practices Act ("FDCPA")


          41.      Plaintiff re-alleges paragraphs 1-41 and              incorporates the same herein by reference.

          42.      A   key provision ofthe    FDCPA is          § 1692g, which requires            a   debt collector to   send,

within five     days of its   initial communication with           a   consumer,   a   written notice which            provides

informationregarding the debt and informs the               consumer of his or         her   right to dispute the validity

of the   debt, and/or request the name and address              of the   original creditor, within 30 days             of receipt


ofthe notice. See 15 U.S.C.         § 1692g(a).

          43.      Congress adopted       "the debt validation           provisions   of   section      1692g"    to   guarantee

that    consumers    would receive      "adequate     notice" of their        rights   under the FDCPA. Wilson                v.




Quadramed Corp., 225 F .3d 350,354(3d Cir. 2000) (citing Miller v. Payco-GeneralAm. Credits,

Inc.,   943 F.2d   482, 484 (4th Cir. 1991)).

          44.      This validation     requirement     is   a   "significant    feature" of the law that aimed to


"eliminate the     recurring problem of debt         collectors        dunning the    wrong person          or   attempting   to


collectdebts which the consumerhas           already paid." See Hernandez v. Williams, Zinman & Parham

PC      829 F.3d   1068, 1070 (9th Cir. 2016) (citing S. Rep. No. 95-382, at 4 (1977)).

          45.      "To   comply with the FDCPA's notice requirements, the                         notice must     actually   and


effectively convey       to the   consumer   his   right to dispute the       debt." In      re
                                                                                                  Martinez, 271 B.R. 696,

700    (S.D. Fla. 2001), affd,      311 F.3d 1272     (l lth Cir. 2002).

          46.      To   ensure    debt collectors'notices meaningfully convey consumers'                         rights under §

1692g, Congress has        further declared that "Lalny collection activities and communicationduring




                                               Class Action Complaint
                                      Klein v. Receivable Management Group, Inc.
                                                      Page 8 of 12
Case 8:21-cv-00678-KKM-SPF Document 1-2 Filed 03/22/21 Page 9 of 15 PageID 27




the   30-day period   may not overshadow             or   be inconsistent with the disclosure of the consumer's


right to dispute the   debt or request the         name    and address of the         original creditor."Id.

         47.      "More   importantly      for present purposes, the notice must not be overshadowed or

                                                                                       ..
contradicted by     accompanying messages from the                 debt collector.           Caprio v.   Healthcare Revenue


Recovery Grp., LLC,       709 F.3d     142,   148-49      (3d   Cir.   2013).

         48.      The notice of      a   consumer's        rights      under    § 1692g       may be "overshadowed"         by

language within the validation letter itself. See Gostony v.                    Diem   Corp., 320        F.   Supp. 2d 932,938

(D. Ariz. 2003) ("Thejuxtapositionno
                                   oftwo inconsistent statements'renders the notice invalid under


§ 1692g.") (quotationsremoved).

         49.      "Cases in which courts have found violation of section                          1692g address collection

letters that demanded payment within                a   time    period that     was   less than the statutory        thirty day

period to dispute the debt, that emphasized the duty to                   make the payment, and that obscured the


fact that the debtor had     thirty days      to   dispute the     debt." Gesten        v.   Phelan Hallinan,      PLC,   57 F.


Supp. 3d 1381,     1387   (S.D. Fla. 2014) (quotations omitted).

         50.      If a debt collection letter "lacks any               explanation     of how the threats pressuring the


consumer for     immediate payment are consistent with the validation                        notice, the threats overshadow

and contradict the    notice, which therefore has              not been   effectively conveyed." Garcia-Contreras

v.   Brock &   Scott, PLLC, 775   F.     Supp.     2d 808,819-20         (M.D.N.C. 2011).

         51.      Here, Defendant's January 9, 2020 letter demanded immediate payment and

included   an   entire first page of payment instructions.


         52.      Therefore, Defendant violated                 15 U.S.C.       § 1692*b)        when it sent Plaintiff its


January 9,2020 letter that overshadowed the disclosures required pursuant to                             15 U.S.C.   § 1692g(a)

during the thirty-day dispute period.


                                                   Class Action Complaint
                                  Klein v. Receivable Management Group, Inc.
                                                          Page 9 of 12
Case 8:21-cv-00678-KKM-SPF Document 1-2 Filed 03/22/21 Page 10 of 15 PageID 28




          WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in her favor,

 and   against   Defendant for statutory       damages, punitive damages, actual damages, costs, interest,

 attorney's fees, enjoinder from further violations ofthese parts, and               any such other reliefthe Court


 may deem just and proper.

                                       CLASS ACTION ALLEGATIONS


          53.       This action is    brought on behalfof a class defined as (i)          all persons to whom letters


 in the form of the Exhibit "A"           Template were sent during the one year prior to          the date of filing


 this action    (ii) in an attempt to   collect a debt   (iii) which were not returned undeliveredby the U.S.

 Post Office.


                                                      Numerosity

          54.       Plaintiff alleges on informationand beliefbased on the use               ofTemplate    letter in the


 form of Exhibit "A" that the class is            so numerous      that   joinder   of all members is      impractical.

 Defendant has      likely   sent such letters on behalf of consumers that          allegedly owe Defendant debts

 dating back     to at least   January 1, 2020,    if not earlier. Plaintiff estimates the Class has        more    than


 50 members.


                                                     Commonality

          55.       There    are   questions   of law and fact    common       to the   class, which   common      issues


 predominate over        any issues      involving only      individual class members. The             principal   issues


 include, without limitation:

                                                 ,,
                    a.         Whether Exhibit "A overshadows              a   consumer's right to     right to dispute

                    and request verification of an       alleged debt within the 30-day time period pursuant

                    to 15 U.S.C.     § 1692g(b).




                                                 Class Action Complaint
                                        Klein v. Receivable Management Group, Inc.
                                                      Page   10 of 12
Case 8:21-cv-00678-KKM-SPF Document 1-2 Filed 03/22/21 Page 11 of 15 PageID 29




           56.       Also,   all of the Class members reside in Florida and received the                    same     or


                                                                                                                      ..


 substantially similar communications from Defendant as the letter attached hereto as Exhibits "A.

                                                      Typicality

           57.       Plaintiff's claims   are   typical   of those of the class members and Plaintiff has           no



 interest adverse or antagonisticto the interests of other members ofthe class. All                are   based on the


 same    facts and   legal theories.

                                        Adequacy of Class Representation

           58.       Plaintiff will   fairly and adequately protect the       interests of the class. Plaintiff have


 retained counsel experienced in          handling actions involving unlawful practices under the FCCPA

 and class actions. Neither Plaintiffs nor their counsel have any interests which might cause them


 not to   vigorously pursue this action.

                                      Predominance        of Common Questions

           59.       The   common     questions set forth in Paragraph 55 predominate over any individual

 issues.


                                          Superiority of Class Resolution

           60.       A class action is   superior to other methods for the fair and efficient adjudication of

 the claims asserted herein. Plaintiff           antic*ates    that    no   unusual difficulties   are   likely   to be


 encountered in the management of the class action.


           61.       A class action will permit a    large number of similarly-situatedpersons to prosecute

 their   common   claims in    a
                                   single forum simultaneously, efficiently, and without the duplication of

 effort and expense that numerous individualactions would engender.


           62.       Class treatment will also permit the adjudicationofrelatively small claims             by many

 class members who could not otherwise afford to seek legal redress for Defendant's conduct.



                                                 Class Action Complaint
                                       Klein v. Receivable Management Group, Inc.
                                                     Page   11 of 12
Case 8:21-cv-00678-KKM-SPF Document 1-2 Filed 03/22/21 Page 12 of 15 PageID 30




         63.       Absent   a   class action, the class memberswill continue to have their rights violated


 and will continue to suffer monetary         damages.

         64.       Defendant's actions       are   generally applicable to    the entire Class and   accordingly,

 the relief sought is   appropriate with respect to the entire class.

         WHEREFORE, Plaintiff respectfully requests that the                 Court enter judgment in her favor


 and in favor ofthe     Class, and against Defendant for:

         a.    A declaration that Defendant's          practices    described herein violate the Federal Debt


               Collection Practices Act, 15 U.S.C. § 1692 et seq.;


         b.    An award of actual     damages in an amount to be proven at trial;

         c.    An award of statutory       damages for Plaintiffin the       amount    of $1,000.00 for each and


               every violation of the     FDCPA;

         d.    Attorney's fees, litigation expenses, and costs of suit;        and


         e.    Such further and other relief the Court deems just and proper.


                                          DEMAND FOR JURY TRIAL


     Plaintiffindividuallyand        on   behalfof all others     similarly situated demands a trial by jury.




 Respectfully submitted this January 8, 2021,

                                                        ISI Kaelv
                                                                vn Diamond
                                                        Kaelyn Diamond, Esq.
                                                        Florida Bar No. 125132



                                                        Law Office of Michael A.     Ziegler, P.L.
                                                        Debt Fighters
                                                        2561 NurseryRoad, Suite A
                                                        Clearwater, FL 33764
                                                        (p) (727) 538-4188
                                                        (0 (727) 362-4778
                                                        Counselfor Plainti#


                                                Class Action Complaint
                                     Klein v. Receivable Management Group, Inc.
                                                      Page   12 of 12
                                          Case Number:21-000122-CI
           Case 8:21-cv-00678-KKM-SPF Document 1-2 Filed 03/22/21 Page 13 of 15 PageID 31
Filing #   119327920 E-Filed 01/08/2021 04:16:04 PM




                                         EXHIBIT A




***ELECTRONICALLYFILED 01/08/2021 04:16:01 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
            Case 8:21-cv-00678-KKM-SPF Document 1-2 Filed 03/22/21 Page 14 of 15 PageID 32



                                                              Receivable Management Group, Inc.
                                                                   2901   University Ave. #29 Columbus, GA 31907
                                                                                                            .



                                                                             (706) 568-4093 (844) 601-2486
                                                                                                        ,




             January 9,2020

             STEPHANIE M. KLEIN                                                                             Creditor:                      RADIOI.OGY ASSOCIATES
                                                                                                            OF CLEARWATER
                                                                                                            Account #:      PQT
                                                                                                            Amount Due: $507.00
             Dear STEPHANIE M. KLEIN,

             Thank you for choosing Radiology Associates of Clearwater. On behalf of Radiology Associates of
             Clearwater we are contacting you regarding the past due balance noted above. We recently received a
             payment from your insurance company and the remaining balance listed above is the balance due by you
             after insurance has paid. If you would like to satisfy your balance or set up a payment arrangement please
             call (844) 601-2486 or (706) 568-4093. You may also log onto our secure website to complete your
              payment transaction                    at


              For your convenience, we accept VISA, MASTERCARD, and DISCOVER. If you wish to                                                                                         charge      this

'             balance to your credit card, please complete the credit card form below and return to this office.

              Your prompt attention to this matter is                           appreciated.

              Sincerely,

              Amanda Willis


              This communication is                           an   attempt to collect        a   debt   by      a   debt collector.        Any information obtained will be
              used for that purpose.




                                                     Please See Reverse Side for                   Important                 Consumer !nformalion
                                                                                                                                                         *..
                                                              -
                                                                  Please detach the lower        portion    and return with your payment
                                                                                                    IF YOU WISH TO PAY BY CREDIT CARD. CIRCLE ONE AND FILL IN THE INFORMATION BELOW.
                  Y24CB816C8




                  PO Box 6070
                                                                                                                              0.0            /VLSAI                       DISCOVER



                                                                                                   CARD NUMBER                                                                       EXP. DATE
                  Columbus GA 31917-6070
                  RETURN SERVICE REQUESTED                                                         CARD HOLDER NAME                                                                  CVV


                                                                                                   SIGNATURE                                                         AMOUNT PAID



                  January 9,2020                                                                                              ('reditor:             RAI)IOLOGY ASSOCLAIE>4 ()1?
                                                                                                                                                     C'1.1.ARWA IER
                                                                                                                              Account #:                           I,Ql
                                                                                                                              Amount Due:            r,U /.00
             ..                  1   '    11     '                 ..     11    1    '
                    '1   '   '       11   11 "            '                    I''       '

                                          1141   Y24CI!8·ICI34 72

                                                                                                                    1   11        I          I It   Il         I            '         111
             STEPHANIE M. KLEIN
                                                                                                                     Receivable Management Group, Inc,
                                                                                                                     PO Box 6070
                                                                                                                     Columbus GA 31917-607()
    I'Jfd
    EIEi
 Case 8:21-cv-00678-KKM-SPF Document 1-2 Filed 03/22/21 Page 15 of 15 PageID 33




                                              Important Consumer Notice
     Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this
     debt or any portion thereof, this office will assume this debt is valid. If you notify this office in writing
     within 30 days after receiving this notice that you dispute the validity of this debt or any portion thereof,
     this office will obtain verification of the debt or obtain a copy of a judgment and mail you a copy of such
     judgment or verification. If you request of this office in writing within 30 days after receiving this notice
     this office will provide you with the name and address of the original creditor, if different from the current
     creditor.




                                                                            - --


                                                                                                                                           --




                                                           %-/-
                                                                   .




                                                                       /***   NW_+H-M..4_c.---..D .WM#E#-j'                    --

                                                                                                                               m                   -




                                                                                               r&
                                                                                                        #6*.            .4+7       F
                                                                             .Vl
                                                                              .di
                                                                                    ·i·4,Iir
                                                                                          ·    5    ZR#aaRS88jgR
                                                                                                      #
                                                                                                    2'..?
                                                                                                    2'     ?
                                                                                                             jg
                                                                            M.-,#5.-,..
                                                                                # . , ..
                                                                                                       -
                                                                                                            i

                                                                                      m .:.-
                                                                                        .:.  --&.
                                                                                               &. rt.
                                                                                                        i.
                                                                                                             -0;K'i-?
                                                                                                                  i-?
                                                                                                                                   ,'..a   1


                                                                                                                 . V. B. 7
                                                                                                                 .'V.-B.-7,
                                                                                                         .


                                                                                                                                               f



                                                                       j
                                                                       j.RRRRF,$.P.ZE
                                                                              ,$ P ZE                                                  #
                                                      '4*f   f
                                                                                                    2
                                                                                                                                       .K..BZ.
                                                                                                                        -


                                                                                                        v


                                                       t.·-A           ---


                                                          /W
                                               e

                                                      :*..
                                          .k·4,0-
                                             -7.
                                                  '0"--P
                                              rf   -f r        J
                                                          -'
                                       ..:.                             1
·A                           S.
           f..         G:
>1         .P   -...   '.         '.




                       t!4
